ORDER
This case came before the court for oral argument on December 6, 1991. The defendant, Shawn M. Holden, was ordered to show cause why his appeal from a Superior Court denial of his motion to reduce sentence should not be summarily dismissed.
After considering the arguments and memoranda of counsel, this court is of the opinion that cause has not been shown. First we note that this court will exercise its inherent power to review a sentence when the imposition of the sentence is without justification and grossly disparate from sentences generally imposed for similar offenses. State v. Fortes, 114 R.I. 161, 173, 330 A.2d 404, 411 (1975). This power, however, is extremely limited, and it will be used only in the exceptional case and always in the context of a strong policy against interference with the discretion exercised by the trial justice. State v. Upham, 439 A.2d 912, 913 (1982).
In the instant case, we find that the trial justice acted within his discretion in finding *1363that defendant’s prior conduct called for a sentence longer then the recommended Superior Court Benchmark. Accordingly, the defendant’s appeal is denied and dismissed and the decision entered in the Superior Court is affirmed.